EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of New Energy Technologies, Inc. for the fiscal quarter ending February 28, 2013, I, John Conklin, President and Chief Executive Officer and Chief Financial Officer of New Energy Technologies, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the fiscal quarter ending February 28, 2013, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the fiscal quarter ending February 28, 2013, fairly presents, in all material respects, the financial condition and results of operations of New Energy Technologies, Inc. Date:April 15, 2013 By: /s/ John A. Conklin John A. Conklin President and Chief Executive Officer, Chief Financial Officer and Director
